Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman, JR. et al. (US 2015/0320481).
Regarding claim 1, Cosman, JR. et al. disclose a surgical system comprising a monopolar return pad 735, and a surgical hub 761A communicatively coupled to the monopolar return pad 735. The surgical hub 761A comprises a control circuit which includes system 700 configured to determine a presence and a position of a patient on the monopolar return pad 735 according to data received from the monopolar return pad 735.  System 700 includes data ports 701, 702, 703 that provide for input and output of data including procedure data and control signals. Ground pad jacks 731, 732 labeled “G1”, “G2”, connect to ground pads 735, 736 via cables 733, 744. See Fig. 7. The flow chart of Fig. 19 shows the confirmed conductivity of the return pad indicates a presence (step 1900), and the location of pad 735 in combination with the conductivity based on the switching pattern of the pad indicates a position of a patient on the monopolar return pad 735.
Regarding claim 2, Cosman, JR. et al. disclose the control circuit of system 700 is configured to control a visualization means comprising display 101 according to the determined presence and/or the determined position of the patient on the monopolar return pad. See paragraph [00096]. 
Regarding claim 3, Cosman, JR. et al. disclose the control circuit is further configured to: control by controller 840 an electrosurgical generator to provide a varying range of electrosurgical frequencies by alternating RF signals to the patient; and monitor a response to the varying range of electrosurgical frequencies by the monopolar return pad to determine the position of the patient.  See paragraph [0201].
Regarding claim 5, Cosman, JR. et al. disclose the control circuit system 700 is further configured to monitor radiative resistance of the monopolar return pad, the generator adjusts a variable resistor in series with each ground pad to regulate current distribution across ground pads, to determine the presence of the patient on the monopolar return pad. 
Regarding claim 10, Cosman, JR. et al. disclose a surgical system comprising an electrosurgical instrument and a generator coupled to the electrosurgical instrument. The surgical hub 153 is communicatively coupled to a generator within control circuit 100. The control circuit 100 comprises a cannula active tip 151 which includes echogenic markers 151A configured to produce an enhanced image of the active tip 151 when viewed using ultrasound imaging, as shown on ultrasound display 141 configured to modulate a nerve detection waveform and/or power supplied by the generator to the electrosurgical instrument based on situational awareness of the electrosurgical instrument and/or the generator.
Regarding claim 11, Cosman, JR. et al. disclose the situational awareness is based on a surgery type.  
Regarding claim 12, Cosman, JR. et al. disclose the situational awareness comprises knowledge of previous nerve stimulation measurements; and the control circuit is configured to adjust the nerve detection waveform or an amplitude of the generator as the electrosurgical instrument approaches or moves away from a detected nerve by applying a nerve-stimulation signal to a location along the nerve that is distal to the location of application of the action-potential-blocking nerve-stimulation signal. See paragraph [0214].
Regarding claim 13, Cosman, JR. et al. disclose the situational awareness comprises knowledge of a surgery type of a surgery being performed and/or an anatomic location of the surgery. The control circuit of system 700 is configured to adjust the nerve detection waveform accordingly.  
Regarding claim 14, Cosman, JR. et al. disclose the control circuit of system 700 is configured to adjust the nerve detection waveform according to a power level of the electrosurgical instrument graphed on user interface 101 as a function of time. 
Regarding claim 15, Cosman, JR. et al. disclose a surgical system comprising a monopolar return pad 735 and a surgical hub 163 communicatively coupled to the monopolar return pad 735 and a monopolar surgical instrument 160 communicatively coupled to the surgical hub 163 and configured to supply energy to a patient on the monopolar return pad 735. The surgical hub 163 comprises a compensation circuit configured to adjust power to the monopolar surgical instrument 160 to maintain a peak applied power at the monopolar surgical instrument 160 while the patient is on the monopolar return pad 735. 
Regarding claim 19, Cosman, JR. et al. disclose the control circuit 604 is further configured to: determine a presence and a position of a patient on the monopolar return pad 621 according to data received from the monopolar return pad 621; and automatically halt power supplied to the surgical instrument 650 after it is determined that the patient is out of position or off the monopolar return pad 621.  
Regarding claim 20, Cosman, JR. et al. disclose the control circuit is further configured to utilize situational awareness to determine that the patient is out of position or off the monopolar return pad.  Display 103 provides the clinician user with situational awareness if something is wrong with a ground pad. For example, if a ground pad is losing contact with the patient skin or is otherwise defective, then the current and/or impedance related to that ground pad can change abnormally, and the clinician can be warned, thus avoiding possible skin burns.
Allowable Subject Matter
Claims 4, 6-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
4/27/2022